          Case 1:19-cv-07484-LLS Document 14 Filed 07/31/20 Page 1 of 1
                                                            ~ZsoNY
                                                            II ~~l'.MENT
                                                               EU ( rH 1' '-" ! 1_· \IT Y FILED
UNI TED STATES DISTRICT COURT
                                                               l)UC ;; :
SOUTHERN DISTRICT OF NEW YORK                                  DATE~--ll-_E_D_:-=
                                                                                ?/...-1_,.J._}_
                                                                                             2..._0 _
JEFFREY FRIEDMAN and LET THERE BE                                               -~-----
NEON CITY , INC .,
                                                      19 Civ . 7484           (LLS)
                                Plaintiffs ,
                                                                   ORDER
                  - against -

STUART COON and LET THERE BE LIGHT -
NEON ,

                                Defendants .

      It having been reported to the court that this action is

settled , it is

      ORDERED , that this action is dismissed with prejudice but

without costs ; provided , however , that within thirty days of the

date of this order either party may apply by letter for

restoration of the action to the court ' s calendar .

      So ordered .

Dated :       New York , New York
              July 31 , 2020


                                               LOUIS L.    STANTON
                                                   U. S . D. J .
